DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of applicant's amendment filed September 9th 2020. Claims 6 and 19 have been cancelled without prejudice. Claims 1-5, 7-18, and 20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-5, 7-18, and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, the prior art fails to disclose, teach, or suggest either singly or in combination a imaging system including, “an imaging sensor with an array of pixels, wherein the size of each pixel is less than a diffraction limit of the imaging system, wherein the imaging sensor includes a color filter array” and an achromatic switch “configured to be modulated between a first state that passes light of a first polarization orientation and a second state that passes light of a second polarization orientation, wherein the first and second polarization orientations are orthogonal to each other”, in the combination required by claim 1.



In regard to independent claim 14, the prior art fails to disclose, teach, or suggest either singly or in combination a imaging system including “an imaging sensor with an array of pixels, wherein the size of each pixel is less than a micron, wherein the imaging sensor includes a color filter array” and an achromatic switch which “is configured to be modulated between a first state that passes light of a first polarization orientation and a second state that passes light of a second polarization orientation, wherein the first and second polarization orientations are orthogonal to each other”, in the combination required by claim 14.



Applicant accurately asserted in the arguments filed September 9th 2020 that the combination of the achromatic switch and imaging sensor including a separate color filter array is novel. In all of the prior art found which include an achromatic switches to filter different colors of light, none include a color filter array in an image sensor. The examiner is persuaded by the arguments describing this invention as non-obvious via outlining its novelty and the advantages of this configuration which includes minimizing the cross-talk between imaging pixels wherein the size of each pixel is less than a diffraction limit of the imaging system. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (USPG-Pub 2014/0078459) discloses an imaging system similar to that of the present invention, however instead of an achromatic switch it has a tunable filter capable of switching between infrared and visible light. The language of the claims explicitly require switching between colors, which limit the scope of the invention to visible light. Therefore Kim does not read on the invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JESSICA M MERLIN/           Primary Examiner, Art Unit 2871